--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FS Investment Corporation 8-K [fsic-8k_021512.htm]
 
Exhibit 10.4
 
AMENDED AND RESTATED CONFIRMATION


The purpose of this confirmation, dated as of February 15, 2012 (the
“Confirmation”), is to amend and restate the terms and conditions of the
confirmation dated July 21, 2011 (the “Original Confirmation”) in respect of the
terms of a series of repurchase transactions (each, a “Series Transaction”)
between JPMorgan Chase Bank, National Association, London branch (“JPMCB”) and
Race Street Funding LLC (“Race Street”).  This Confirmation supplements, forms a
part of and is subject to the Global Master Repurchase Agreement, dated as of
July 21, 2011, between JPMCB and Race Street (as amended and supplemented from
time to time, the “Master Agreement”) and supersedes the Original Confirmation
in its entirety.  Except as expressly modified hereby, all provisions contained
in, or incorporated by reference into, the Master Agreement shall govern this
Confirmation and the Series Transactions.  In the event of any inconsistencies
between the Master Agreement and this Confirmation, this Confirmation will
govern. This Confirmation shall become effective, and shall amend and restate
the Original Confirmation, in each case as of February 15, 2012 (the “Amendment
Date”).  Capitalised terms not defined herein have the meaning ascribed to them
in the Master Agreement.
 
 

Contract Date
 
July 21, 2011
Purchased Securities
The Class A Floating Rate Notes, due 2021, with a maximum principal amount of up
to USD 560,000,000 (the “CLO Notes”), issued by Locust Street Funding LLC (the
“CLO Issuer”) under the Indenture, dated as of July 21, 2011 and as amended by
the Supplemental Indenture No. 1 dated as of February 15, 2012 (the “CLO
Indenture”), between the CLO Issuer and Citibank, N.A., as trustee (the “CLO
Trustee”).
 
CUSIP, ISIN or Other Identifying Number:
For Purchased Securities, as set forth below:
Class
CUSIP
Global Note
144A
 
Class A Notes
540141 AA6
   
The CLO Notes, whether in Global Note form or 144A transferable, will be treated
as fungible.
 
Buyer:
JPMCB
 
Seller:
Race Street
 
Purchase Date:
The Purchase Date for the initial Series Transaction will be the CLO Closing
Date and any Ramp-up Date and the Purchase Date for each subsequent Series
Transaction will be each succeeding CLO Payment Date up to and including the
Final Purchase Date.  The Seller shall deliver the Purchased Securities on each
Purchase Date; and the Buyer will purchase the Purchased Securities on each such
Purchase Date, subject only to (i) no Series Transaction having previously been
terminated due to an Event of Default and (ii) unless the Buyer, in its sole
discretion, waives such condition, the condition that no Excess Paydown Event
have occurred.
 
On each date (each, a “Ramp-up Date”) during the term of the initial Series
Transaction on which the CLO Issuer increases the aggregate outstanding
principal amount of the CLO Notes, subject to prior notice from the Seller to
the Buyer of the occurrence of the relevant Ramp-up Date, the parties shall
enter into an additional Series Transaction with respect to which the Purchased
Securities will be the CLO Notes to the extent of such increase and for which
the Purchase Date will be the Ramp-up Date.

 
 
 

--------------------------------------------------------------------------------

 
 
Excess Paydown Event:
An Excess Paydown Event will occur if on any Purchase Date the aggregate amount
of principal payments with respect to the CLO Notes since the initial Purchase
Date (including payments on that Purchase Date) exceeds the “Reduction
Threshold” set forth below for the relevant period
 
Reduction Threshold
Period from but excluding the Repurchase Date in
To and including the Repurchase Date in
Reduction Threshold
Initial Purchase Date
January 2013
USD 0.00
January 2013
July 2013
USD 100,000,000.00
July 2013
January 2014
USD 175,000,000.00
January 2014
July 2014
USD 250,000,000.00
July 2014
January 2015
USD 325,000,000.00
 
CLO Closing Date
 
The “Closing Date” as defined on the CLO Indenture.
 
CLO Payment Date
The “Payment Date” as defined in the CLO Indenture.
 
Final Purchase Date:
The CLO Payment Date falling in April, 2015;
 
unless the Final Repurchase Date occurs prior to the Scheduled Final Repurchase
Date (in which case the Final Purchase Date will be the Purchase Date preceding
the Final Repurchase Date).
 
Final Repurchase Date
The final Repurchase Date, which will be the earlier of:
 
(a) the date on which the aggregate outstanding principal amount of the CLO
Notes, after giving effect to principal payments on that date, is equal to zero;
and
(b) the CLO Payment Date falling in July, 2015 (the “Scheduled Final Repurchase
Date”):

 
 
 
2

--------------------------------------------------------------------------------

 
 
Purchase Price:
For any Purchase Date, (i) the aggregate outstanding principal amount of the CLO
Notes divided by the Margin Ratio (equating to a Purchase Price at 71.428571428%
of outstanding principal amount of the CLO Notes), or (ii) solely in the case of
a Purchase Date resulting from a Ramp-up Date, the relevant increase in the
outstanding principal amount of the CLO Notes divided by the Margin Ratio
(equating to a Purchase Price at 71.428571428% of the increase in the
outstanding principal amount of the CLO Notes).
 
Margin Ratio:
140%.
 
Contractual Currency:
USD
 
Repurchase Date:
For any Series Transaction, the CLO Payment Date immediately following the
Purchase Date for that Series Transaction.
 
Pricing Rate:
For any Series Transaction, the Pricing Rate will be LIBOR plus Spread, on an
Actual/360 basis.
 
LIBOR:
The percentage rate per annum for deposits in US Dollars for a period equal to
the Relevant Tenor which appears on the Reuters Screen LIBOR01 (or a successor
page) fixed by the BBA as at 11:00 a.m. (London time) on the Fixing Date or, if
such rate does not appear thereon (or the Buyer determines such rate is
inaccurate or not properly reflective of market conditions), the arithmetic mean
of the offered quotations on the Fixing Date of four major banks in London
designated by the Buyer to prime banks in the London interbank market for US
Dollar deposits in Europe having a maturity equal to the Relevant Tenor.
 
If there is no posting on Reuters Screen LIBOR01 for a period equal to the
Relevant Tenor (as would be the case for a Purchase Date occurring on a Ramp-up
Date due to the relevant increase in the aggregate outstanding principal amount
of the CLO Notes), then LIBOR will be determined based on linear interpolation
between the next longer and shorter tenor so posted.
 
Relevant Tenor:
Three months, except that for the initial Series, the Relevant Tenor will be the
period from and including the CLO Closing Date or Ramp-up Date, as applicable,
to but excluding the initial Repurchase Date.
 
Fixing Date:
The second London Business Day prior to the Purchase Date for the relevant
Series Transaction. For purposes of the foregoing, a “London Business Day” is a
day on which commercial banks are open for general business (including dealings
in foreign currency deposits) in London.

 
 
3

--------------------------------------------------------------------------------

 
 
Spread:
3.25% (325 basis points) per annum
Price Differential:
In addition to the amount defined in paragraph 2(ii) of the Master Agreement,
the Price Differential will be increased by any Breakage payable by Seller.
Breakage:
(a) for any Repurchase Date with respect to which there is no Principal Paydown,
zero and
 
(b) breakage of 125 basis points per annum present valued, determined as
follows: for any Repurchase Date with respect to which there is a Principal
Paydown (including a Repurchase Date resulting from an Event of Default
hereunder) (a “Breakage Date”), an amount, determined by the Buyer in good
faith, equal to the present value, discounted at the applicable Swap Rate, of
(i) 1.25% per annum multiplied by (ii) 71.428571428% of the Principal Paydown
multiplied by (iii) a fraction, the numerator of which is the number of days
from and including the associated Breakage Date to but excluding the Scheduled
Final Repurchase Date and the denominator of which is 360 (the “Discounted
Payment”).
 
Principal Paydown:
(a) for any Repurchase Date not resulting from an Event of Default hereunder,
the Principal Paydown will equal the aggregate principal amount of the CLO Notes
to be redeemed pursuant to the CLO Indenture;
 
(b) for any Repurchase Date resulting from an Event of Default hereunder, the
Principal Paydown will be equal to the Class A Maximum Principal Amount (as
defined in the CLO Indenture) minus any principal payments previously made on
the CLO Notes; and
 
(c) for any Repurchase Date on which a Purchase Date does not occur due to an
Excess Paydown Event, the Principal Paydown will be equal to the aggregate
outstanding principal amount of the CLO Notes.

 
 
4

--------------------------------------------------------------------------------

 
 
 
Swap Rate:
For any Breakage Date and any Discounted Payment, except as provided below, the
annual swap rate (expressed as a percentage per annum) for a United States
Dollar denominated interest rate swap transaction with a maturity  equal to the
Discounted Tenor which appears on the Reuters Page ISDAFIX1 or any successor
page (the “CMS-Screen Page”)  as of 11:00 a.m. (New York time) on the Pricing
Date, all as determined by Buyer. If there is no quotation for a period
corresponding to the Discounted Tenor, then the Swap Rate for the relevant
Breakage Date and Discounted Payment will be determined by linear interpolation.
 
If at such time the CMS-Screen Page is not available or if no swap rate appears,
the relevant rate will be a percentage rate per annum determined on the basis of
the mid-market semi-annual interest rate swap rate quotations provided by five
leading swap dealers in the New York City interbank market ("Reference Banks")
selected by Buyer at approximately 11:00 a.m. (New York time) on the Pricing
Date.  For this purpose, the mid-market semi-annual swap rate means the mean of
the bid and offered rates for the semi-annual fixed leg, calculated on a 30/360
day count basis, of a fixed-for-floating United States Dollar interest rate swap
transaction with a term equal to the Discounted Tenor commencing on that day and
in an amount equal to the applicable Principal Paydown with an acknowledged
dealer of good credit in the United States Dollar interest rate swap market,
where the floating leg, calculated on an Actual/360 day count basis, is
equivalent to USD-LIBOR-BBA with a maturity of three months.  Buyer will request
the principal New York City office of each of the Reference Banks to provide a
quotation of its rate.  If at least three quotations are provided, the Swap Rate
will be the arithmetic mean of the quotations, eliminating the highest quotation
(or, in the event of equality, one of the highest) and the lowest quotation (or,
in the event of equality, one of the lowest).  If less than three quotations are
provided, Buyer will determine the Swap Rate at its sole discretion, acting in
good faith and in accordance with standard market practice.
 
For purposes of the foregoing, for any particular Discounted Payment, the
“Discounted Tenor” will mean the period from and including the relevant Breakage
Date to but excluding the Scheduled Final Repurchase Date.  For purposes of the
foregoing, for any given Breakage Date, the “Pricing Date” will be the second
Dealing Day prior to the relevant Breakage Date.
 
Equivalent Securities:
For the avoidance of doubt, with respect to Purchased Securities (and without
limiting the applicability of 2(t)(B) or the second sentence of 2(s)), only the
CLO Notes (or, where applicable, Distributions in respect thereof) will be
considered to be “equivalent to” the CLO Notes.

 
 
5

--------------------------------------------------------------------------------

 
 
Additional Terms:
Market Value of the CLO Notes:
The Market Value with respect to the CLO Notes shall be equal to the following: 
(a) so long as the CLO Collateral Value is greater than or equal to 104.28571%
of the aggregate principal amount of the CLO Notes, then the Initial MV
Percentage multiplied by the then-current principal amount of the CLO Notes and
(b) otherwise, the Initial MV Percentage multiplied by the then-current
principal amount of the CLO Notes minus the difference between (x) 104.28571% of
the aggregate principal amount of the CLO Notes and (y) the CLO Collateral
Value.
 
“Initial MV Percentage” means the percentage of par determined by dividing the
market value of the CLO Note (as determined by Buyer) at the initial Purchase
Date or any Ramp-up Date, as applicable, (which, for this purpose, will be a
“clean” price excluding accrued interest) by the principal amount of such CLO
Note at that date.
 
"CLO Collateral Value" means, on any date of determination, the sum of: (i) with
respect to each Pledged Obligation held by the CLO Issuer that is a Senior
Secured Loan or a Second Lien Loan, the aggregate outstanding amount of such
Pledged Obligation multiplied by, (1) (x) the average of the indicative bid-side
price (expressed as a percentage) for such Pledged Obligation obtained by Buyer
from Reuters Loan Pricing Corporation or LoanX, or (y) if only one such
indicative bid-side price is available, such  indicative bid-side price
(expressed as a percentage) or (2) if Buyer determines that neither of such
indicative prices is available or that neither of such prices is indicative of
the actual current market price of the Pledged Obligation, then the indicative
bid-side price (expressed as a percentage) from the loan trading desk of Buyer;
(ii) with respect to any other Pledged Obligation (other than Cash) held by the
CLO Issuer, the aggregate outstanding amount of such Pledged Obligation
multiplied by the market value (expressed as a percentage) of such Pledged
Obligation as determined by the Buyer in good faith and in a commercially
reasonable manner; and (iii) with respect to any Cash held by the CLO Issuer (at
such time based on the information most recently made available to the parties
by the CLO Trustee), the amount of such Cash.
 
The market value price determined by Buyer pursuant to clauses (i)(2) and (ii)
above is referred to herein as the “JPMCB Determined Price”.
 
Seller, acting in good faith and in a commercially reasonable manner, may
dispute the JPMCB Determined Price of some or all of the Pledged Obligations for
purposes of any Margin Transfer to Buyer by Seller under paragraph 4 of the
Master Agreement, if the following conditions are satisfied: (i) the Seller
shall make all Margin Transfers required of it in accordance with paragraph 4 of
the Master Agreement and (ii) if no Event of Default has occurred and is
continuing with respect to Seller, then by no later than 10:00 a.m. (New York
time) on the next Dealing Day, Seller may obtain a firm bid for the full amount
of the relevant Pledged Obligation from an Independent Dealer (an “Independent
Bid”).  The Independent Bid must be maintained by the Independent Dealer and
actionable for the Buyer before 12:00 p.m. (New York time) on such Dealing
Day.  If Seller obtains an Independent Bid and submits to the Buyer evidence of
such Independent Bid no later than 10:00 a.m. (New York time) on such Dealing
Day, then such Independent Bid (subject to any “Bid Disqualification Condition”
as defined below) shall be used to determine the Market Value of such Pledged
Obligation for the purposes of paragraph 4 of the Master Agreement (the “Dispute
Determined Price”) and the determination of any Margin Securities to be
delivered or any Equivalent Margin Securities to be redelivered (in each case,
no later than 5:00 p.m. (New York time) on such Dealing Day) in respect of the
price established on such Dealing Day shall be based on such Dispute Determined
Price.
 

 
 
6

--------------------------------------------------------------------------------

 
 

  “Independent Dealers” means Bank of America/Merrill Lynch, Barclays Bank, BNP
Paribas, Citibank, Credit Suisse, Deutsche Bank, Goldman Sachs, Morgan Stanley,
Nomura, Royal Bank of Scotland, UBS, any affiliate of any of the foregoing and
any other third party mutually agreed to by Buyer and Seller, but in no event
including Seller or any affiliate of Seller.
 
“Dealing Day” shall mean a day other than a Saturday, Sunday or day on which the
Securities Industry and Financial Markets Association recommends that there be
no trading in US dollar-denominated government securities, mortgage- and
asset-backed securities, over-the-counter investment-grade and high-yield
corporate bonds, municipal bonds and secondary money market trading in bankers’
acceptances, commercial paper and USD and Euro certificates of deposit.
 
“Bid Disqualification Condition” means that Buyer shall be entitled to disregard
as invalid any Independent Bid submitted by any Independent Dealer if, in
Buyer's good faith judgment: (i) such Independent Dealer is ineligible to accept
assignment or transfer of the relevant Pledged Obligation or portion thereof, as
applicable, substantially in accordance with the then-current market practice in
the principal market for such Pledged Obligation, as reasonably determined by
Buyer; or (ii) such firm bid or such firm offer is not bona fide due to the
insolvency of the Independent Dealer or that, as of the relevant Resolution
Determination Date, the Buyer determines in good faith that such Independent
Dealer is in default under purchase contracts for assets similar to the Pledged
Obligations in an aggregate amount in excess of USD 250,000,000.
 
The foregoing will not operate in derogation of the obligation to make
additional incremental Margin Transfers in respect of any later demands.
 
The JPMCB Determined Price or Dispute Determined Price for any Pledged
Obligation that is under contract to be sold by the CLO Issuer will not exceed
the sales price to be received by the CLO Issuer under the relevant sale
contract.
 
It is understood and agreed that the definition of “Market Value” set forth
above is not intended to and does not track the definition of “Market Value” set
forth in the CLO Indenture.

 
 
7

--------------------------------------------------------------------------------

 
 
No Substitution:
In accordance with paragraph 8(a), substitution is at Buyer’s sole discretion.
 
Additional Event of Default:
In addition to the Events of Default specified in the Master Agreement, the
following shall also constitute an Event of Default (as to which Seller will be
the Defaulting Party) for so long as any Series Transaction under this
Confirmation is outstanding:
 
(x) Any CLO Event of Default shall have occurred and be continuing, (y) the
occurrence of “cause” under the Collateral Management Agreement (as defined in
the CLO Indenture), or  (z) a breach of any of the covenants contained in
Section 9(j) of Seller’s LLC Agreement shall have occurred and be continuing
and, in either case of (x), (y) or (z), the non-Defaulting Party serves a notice
on the Defaulting Party. For purposes of the foregoing, the Seller will be the
Defaulting Party and the Buyer will be the non-Defaulting Party.
 
CLO Event of Default:
An “Event of Default” as defined in the CLO Indenture.
 
Additional Representation of Race Street:
 
As of the initial Purchase Date, Race Street represents that the Final
Repurchase Date is a date certain calculated as follows:
 
(i) if the expected weighted average final amortisation of the Purchased
Securities (the "Expected Amortisation Date") will occur 5 years or more after
the initial Purchase Date for the Purchased Securities, the earlier of the date
on which 80% of the number of days occurring between the initial Purchase Date
for such Purchased Securities and the Expected Amortisation Date have lapsed or
the date on which 20% or less of the initial principal amount of the Purchased
Securities is outstanding, and
 
(ii) if the Expected Amortisation Date will occur more than one but less than
five years after the initial Purchase Date for the Purchased Securities, the
earlier of the date occurring one year prior to the Expected Amortisation Date
or the date on which 20% or less of the initial principal amount of the
Purchased Securities is outstanding.

 
 
8

--------------------------------------------------------------------------------

 
 
Application of Payments:
Notwithstanding anything to the contrary in the Agreement, payments under the
CLO Notes (whether Income or Distributions) received on a Repurchase Date will
be applied in the following order:
 
first, to payment of the Repurchase Price;
 
second, to any unpaid Margin Transfer amounts owing from Seller to Buyer which
would exist after giving effect to repayment of the maturing repurchase
transaction and entry into the new repurchase transaction; and
 
third, with respect any remaining amounts (x) prior to the occurrence of an
Event of Default or potential Event of Default, to the Seller or (y) after the
occurrence of an Event of Default or potential Event of Default, Buyer will be
entitled to retain any Income or Distribution as additional Margin.
 
Acknowledgement by Race Street:
For the avoidance of doubt, and not to be construed in derogation of the
conveyance of the Purchased Securities hereunder, Seller acknowledges that all
of Seller’s interest in the Purchased Securities shall pass to Buyer on each
Purchase Date and, unless otherwise agreed by Buyer and Seller, (i) nothing in
this Confirmation shall preclude Buyer from engaging in repurchase transactions
with the Purchased Securities or otherwise selling, transferring, pledging or
hypothecating the Purchased Securities, (ii) at all times prior to the Final
Purchase Date, Buyer shall have the sole right to vote and exercise all other
rights and privileges of a holder of the CLO Notes, including, but not limited
to, the rights to accelerate and order disposition of assets and the rights set
forth in Sections 7.20 and 7.21 of the CLO Indenture, in each case in accordance
with the relevant provisions of the CLO Indenture; provided that, so long as no
Event of Default or potential Event of Default has occurred and is continuing,
the Seller, and not the Buyer, shall be entitled to exercise the rights set
forth in Section 7.20 of the CLO Indenture, and (iii) Buyer will be entitled to
receive all payments under the Purchased Securities subject to paragraph 5 of
the Agreement and the Application of Payments.
 
Seller further acknowledges and agrees that (x) neither JPMCB nor any of its
affiliates have acted in any placement agent, underwriter or arranger capacity
with respect to the Purchased Securities, and (y) following the earlier of (1)
the end of the Initial Investment Period (as defined in the CLO Indenture) and
(2) the date on which the CLO Notes have been increased to their respective
Maximum Principal Amount (as defined in the CLO Indenture), JPMCB may convert
the Purchased Securities from certificated to book-entry securities and, in
connection with such conversion, JPMCB may, itself or through any of its
affiliates, coordinate with Depository Trust Company (“DTC”) (including by
completing any required DTC documentation) to facilitate such conversion; it
being agreed, for the avoidance of doubt, that JPMCB's or its affiliate's role
in the conversion of the Purchased Securities is merely for administrative
convenience and, notwithstanding any provisions in the required DTC
documentation, shall in no event imply that JPMCB or its affiliate have
performed or are performing any role as placement agent, underwriter or arranger
with respect to the Purchased Securities.
 
Tax Treatment
The parties agree that each Series Transaction shall be treated as a loan by the
Buyer to the Seller for federal, state and local income and franchise tax
purposes.

 
 
9

--------------------------------------------------------------------------------

 
 
This Confirmation may not be amended except in writing signed by both parties.
 
This Confirmation may be executed in any number of counterparts, and by each
party on separate counterparts.  Each counterpart is an original, but all
counterparts shall together constitute one and the same instrument.  Delivery of
an executed counterpart signature page of this Confirmation by e-mail (PDF) or
telecopy shall be as effective as delivery of a manually executed counterpart of
this Confirmation.  In relation to each counterpart, upon Confirmation by or on
behalf of the signatory that the signatory authorises the attachment of such
counterpart signature page to the final text of this Confirmation, such
counterpart signature page shall take effect together with such final text as a
complete authoritative counterpart.
 
Please confirm your acceptance of the terms and conditions of this Confirmation
by signing and returning the attached duplicate.
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, LONDON BRANCH   RACE STREET FUNDING
LLC
 
By: /s/ Louis J. Cerrotta    
 
 
By: /s/ Gerald F. Stahlecker 
Name: Louis J. Cerrotta
Title: Executive Director
  Name: Gerald F. Stahlecker
Title: Executive Vice President
     



 
10

--------------------------------------------------------------------------------